DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed November 16, 2021 has been entered. Claim 4 has been canceled. Claims 1-3 and 5-10 are now pending and they have all been amended. Claims 1, 7, 9, and 10 are the independent claims. 
The applicant’s Remarks, filed November 16, 2021, has been fully considered. The applicant argues, under the heading “Claim Interpretation under 35 U.S.C. § 112(f),” that the amendments, including the addition of language reciting a “processor and memory,” should not invoke 35 U.S.C. § 112(f). According to paragraph 0067 each of the devices and units mentioned in this disclosure have a processor running a program, and memory. This is now explicitly stated in the claims. Therefore the amendments are supported by the specification and furthermore the claims no longer invoke interpretation under 35 U.S.C. § 112(f). That interpretation is withdrawn. 
The applicant argues, under the heading “Rejections Under 35 U.S.C. § 112,” that the amendments should result in these rejections being withdrawn. The applicant does not make additional arguments to support this main argument. Claims 1-10 were rejected under 35 USC 112(a) in the Non-Final Rejection, dated September 2, 2021 on pages 12-13, for not making it clear which acceleration, the longitudinal, lateral, or resultant, was being referred to in the claims. That issue has been resolved by the amendments, including the examiner’s amendment in this Detailed Action. The claims 
In particular, claim 7 the change in claim 7 of “lateral acceleration” to “resultant acceleration” is supported by the original disclosure and was originally contemplated by the applicant. Paragraph 0050 of the specification of the present application teaches that what is being taught regarding road curvature and a target course relates to Figs. 3 and 4A. Paragraph 0025 teaches that these figures can also be interpreted with respect to resultant acceleration. Therefore, the amendments to claim 7 have support. 
Claim 4 has been canceled so that 35 USC 112(a) rejection is moot. 
The rejections of claims 1-6, 9, and 10 under 35 USC 112(b) for lacking antecedent basis are also withdrawn because the claims have amended significantly. Specifically, the types of acceleration have now been clarified on amendment. Yet now, some of those accelerations have an antecedent basis issue. Therefore, a new rejection has been written. Proposals for fixing the issue have also been offered.  
The applicant made no further arguments in the Remarks, but the point is clear: The applicant believes the claims are in condition for allowance. The examiner respectfully does not entirely agree because the independent claims can be interpreted as systems or methods that can perform a general and a specific functions. However, the examiner believes that teaching only the general function is not supported by the specification. Therefore, a rejection has been written. However, specific proposals that might ameliorate this issue have been offered. Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 5, recites “the resultant acceleration”. Yet there is no antecedent basis for this. Therefore, this first mention of resultant acceleration should read: a resultant acceleration. 
Claim 7, line 13, recites “the resultant acceleration”. Yet there is no antecedent basis for this. Therefore, this first mention of resultant acceleration should read: a resultant acceleration. 
Claim 9, line 5, recites “the resultant acceleration”. Yet there is no antecedent basis for this. Therefore, this first mention of resultant acceleration should read: a resultant acceleration. 
Claim 10, lines 2-3 recite “controlling resultant acceleration”. Later in the claim “the resultant acceleration” is referred to; which has antecedent basis from line 3. Therefore, claim 10 is not rejected for lacking antecedent basis. 

Summary of Invention
Before moving into the art rejections, the examiner feels it necessary to define what the claims mean in the examiner’s interpretation in at least one broad reasonable interpretation. Much of the invention relates to Figs. 2 and 3 and paragraph 0025.

Regarding claim 1, in one broad reasonable interpretation the claim can be interpreted as commented out in bold as follows: 
A vehicle movement control device, 
in a vehicle, the vehicle movement control device comprising a processor and memory configured to: 
calculate at least a lateral acceleration of a vehicle; and 
control, based on the lateral acceleration, the [should read “a” to avoid an antecedent problem] resultant acceleration to reduce a resultant jerk (see the disclosure of the present application, paragraph 0025, which discusses Fig. 3. The paragraph teaches that while Figs. 3 and 4A involve “constant speed driving and lateral jerk…even with longitudinal acceleration,” i.e., even without constant speed, “the longitudinal acceleration and the lateral acceleration may be controlled such that the relationship between resultant acceleration…and the resultant jerk…becomes the relationship illustrated in FIG. 3.” This can mean, in one broad reasonable interpretation, that, when entering a turn, the system or method can use knowledge of the lateral acceleration to control resultant acceleration. The term “resultant” is known in the art to mean a vector. Therefore, resultant acceleration is a vector made up of lateral and longitudinal acceleration. Jerk is the time derivative of acceleration. Essentially the vehicle can control the longitudinal speed to reduce jerk.), 
wherein the vehicle turns such that a road curvature absolute value of a travel path increases and reaches a maximum value or is made constant (what this is saying is that the limitations in the following clauses relate to a situation in which the curvature of the travel path of the vehicle increases. This is the section in Fig. 1 that goes from a to b and then reaches point b, which is when the road curvature is made constant. Between points b and c the road curvature is constant.), 
wherein a steady turning state is defined as when the resultant acceleration during the turning is maximized (paragraph 0025 of the specification of the present application teaches that, although Figs. 3 and 4A illustrate a condition involving “constant speed driving”, “even with longitudinal acceleration,” i.e., even without constant speed, “the longitudinal acceleration and the lateral acceleration may be controlled such that the relationship between resultant acceleration…and the resultant jerk…becomes the relationship illustrated in FIG. 3.” This paragraph can be extended to teach that Fig. 2 also relates to resultant acceleration and resultant jerk. See the “Summary of Invention” section of the Non-Final Rejection, dated August 27, 2021 for more about these figures and how they can be reasonably and broadly interpreted. Since Fig. 1 contains the points “a” and “b,” which Fig. 3 also contains, the two figures are related. With all that in mind, note that the specific limitation here can be reasonably interpreted as follows: resultant acceleration is maximized, as can be seen in both the top figure of Fig. 2 and the top figure of Fig. 3 (both interpreted in light of paragraph 0025), at the end of the travel path going from a to b; in other words at point b where the vehicle enters the section from b to c where the curvature is constant and turning is in steady state. The turn from a to b gets tighter as the vehicle travels from a to b, so the steering angle changes. But the steering angle is steady from b to c. If the vehicle is at a constant velocity, as contemplated in paragraph 0025, then the resultant acceleration would be the lateral acceleration since the longitudinal acceleration would be 0. If the vehicle is not traveling at a constant speed, as also contemplated in paragraph 0025, then the labels in Fig. 3 can be reinterpreted by replacing “lateral” with “resultant” on the Y axes. Therefore, as seen in Fig. 3, top figure, resultant acceleration is maximized when it hits Gymax at point b.),
wherein a first region is defined as a region with the resultant acceleration equal to or less than half of the resultant acceleration in the steady turning state (this clause relates to the top figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “A”. Note that the clause is still referring to the resultant acceleration G, not the resultant jerk, J. When interpreting this figure in light of paragraph 0025, the limitation here regarding the “region with the resultant acceleration equal to or less than half of the resultant acceleration” is labeled Gymax/2 in Fig. 3.
wherein a second region is defined as a region with the resultant acceleration larger than half of the resultant acceleration in the steady turning state (this clause, in light of paragraph 0025, relates to the top figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “B”.), 
wherein the resultant acceleration occurring in the vehicle is controlled such that 
the resultant jerk, which is an absolute value of a change over time of the resultant acceleration occurring in the vehicle, is maximized in the first region (this clause relates to the bottom figure of Fig. 3, bounded by the vertical lines marked by the curly bracket labeled “A”. In that section jerk, J, reaches its max, or Jymax, and is therefore maximized in the first region.), and 
a time average of the resultant jerk in the first region becomes larger than a time average of the resultant jerk in the second region (this clause relates to Fig. 4B and paragraph 0024. These teach that under “non-clothoid curve traveling” the “jerk time average” in region A is larger than in region B. Non-clothoid curve traveling is defined in paragraph 0022 as traveling “according to the present embodiment” meaning, according to claim 1 as just commented out.), -2- 4863-2700-4161.1Atty. Dkt. No. 096243-0240 
wherein the resultant acceleration is obtained using an absolute value of the lateral acceleration in a vehicle lateral direction and an absolute value of a longitudinal acceleration in a vehicle longitudinal direction (this is a definitional clause.).  


Claim 7 can be reasonable and broadly interpreted in a similar manner to claim 1, though with some important differences. Independent claim 7 starts with the phrase “A target course generation device” while claim 1 starts with the phrase “A vehicle movement control device”. Furthermore, claim 7 recites “the target course is generated such that the resultant jerk…” while claim 1 recites “the resultant acceleration occurring in the vehicle is controlled…” Claim 7 has to do with target course generation, while claim 1 has to do with controlling the resultant acceleration. Interested readers can further consult the “Summary of Invention” section on pages 5-12 of the Non-Final Rejection, dated September 2, 2021, for more on the invention, especially as it relates to claims 7 and 8’s relationship to Fig. 11, at least in their previous claim language. 
Claim 10 is the method claim of claim 7. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

.
Claim 1 recites, in part:
A vehicle movement control device, in a vehicle, the vehicle movement control device comprising a processor and memory configured to: 
calculate at least a lateral acceleration of a vehicle; and 
control, based on the lateral acceleration, the [should read “a” to avoid an antecedent problem] resultant acceleration to reduce a resultant jerk, 
wherein the phrase “wherein the vehicle turns” can broadly and reasonably be interpreted to mean “in addition to the above broad clauses, when the vehicle turns in the specific case that the road curvature…then this specific control will take place” In other words, the examiner believes that this first “wherein” clause do not limit the clauses that preceded it. This can be easily fixed by going back to the claim language that recited “when” instead of “wherein” here. The reason why the change from “when” to “wherein” lacks written description is because the original disclosure does not support a system that calculates lateral acceleration and then controls, based on that acceleration, the resultant acceleration to reduce resultant jerk in all cases. The disclosure only teaches doing this in the limited case described in the clauses below this clause. To avoid this problem the “wherein” can simply be changed back to “when”. The “wherein” clauses that follow after this first “wherein” clause are fine because they define terms used to each of the clauses.), 
wherein a steady turning state is defined as when the resultant acceleration during the turning is maximized,
wherein a first region is defined as a region with the resultant acceleration equal to or less than half of the resultant acceleration in the steady turning state, 
wherein a second region is defined as a region with the resultant acceleration larger than half of the resultant acceleration in the steady turning state, 
wherein the resultant acceleration occurring in the vehicle is controlled such that 
the resultant jerk, which is an absolute value of a change over time of the resultant acceleration occurring in the vehicle, is maximized in the first region, and 
a time average of the resultant jerk in the first region becomes larger than a time average of the resultant jerk in the second region, -2- 4863-2700-4161.1Atty. Dkt. No. 096243-0240 
wherein the resultant acceleration is obtained using an absolute value of the lateral acceleration in a vehicle lateral direction and an absolute value of a longitudinal acceleration in a vehicle longitudinal direction.  

Claims 7, 9, and 10 have the same problem. 

If the applicant were to amend as follows, this might resolve the 35 USC 112(a) rejection. These specific suggestions were provided to the applicant’s representative Matthew Turk over the phone on January 19, 2022, but the applicant decided not to accept them.

Claim 1, line 5, delete “the resultant” and insert—a resultant—therefor.
Claim 1, line 7, delete “wherein” and insert—when—therefor. 
Claim 7, line 9, delete “wherein” and insert—when—therefor. 
Claim 7, line 13, delete “the resultant” and insert—a resultant—therefor.
Claim 9, line 5, delete “the resultant” and insert—a resultant—therefor.
Claim 9, line 7, delete “wherein” and insert—when—therefor. 
Claim 10, line 9, delete “wherein” and insert—when—therefor. 

While not a rejection issue, the examiner notes that claim 3 recites:
The vehicle movement control device according to claim 1, wherein 
the resultant acceleration occurring in the vehicle is an absolute value of lateral acceleration, wherein the resultant jerk occurring in the vehicle is an absolute value of a lateral jerk, which is a change over time of the lateral acceleration.  
What this claim can reasonable be interpreted to mean is that, in cases of constant longitudinal velocity (when the longitudinal acceleration is zero), the resultant 
If the applicant wanted to amend to something, such as “The vehicle movement control device according to claim 1, wherein even with the longitudinal acceleration:
the resultant acceleration occurring in the vehicle is an absolute value of lateral acceleration, wherein the resultant jerk occurring in the vehicle is an absolute value of a lateral jerk, which is a change over time of the lateral acceleration.  
would this be a rejection issue? The examiner does not believe that an amendment like this has support in the original disclosure. The original disclosure primarily focuses on the case of constant longitudinal velocity, the paragraph 0025 leaves the door open for both longitudinal and lateral accelerations. However, the applicant would have to show from the disclosure that such an “even with” clause has support. 

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Yamakado et al. (US2015/0239442 A1), hereinafter Yamakado ‘442 teaches in Fig. 1, points 2 and 3, and paragraph 0136, something similar to the present application, Fig. 1, points a and b. Yamakado ‘442 also teaches in Fig. 18 a graph that somewhat resembles Fig. 3 of the present application. Yet the disclosure does not include graphs for jerk. Nor does the disclosure teach controlling jerk so that it is maximized in a first region, as in claim 1 of the present application. Furthermore, no trajectory generation is described, much less trajectory generation to reduce resultant jerk within a first region, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665